DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (herein Hattori) (US 2010/0183457) in view of Yakushiji (US 9,599,109)Regarding Claim 1:In Figures 1-3, Hattori discloses an electric compressor (1), comprising: a compression portion (4) configured to compress fluid; an electric motor (3) configured to drive the compression portion (see paragraph [0054]); a drive circuit (20) that has a circuit board (23) on which electronic components (CPU, switching devices 25, 41 and 43)  are mounted so as to drive the electric motor (see paragraph [0059]); a housing (2) that accommodates the compression portion (4), the electric motor (3), and the drive circuit (as seen in Figure 1); and a resin member (42) that has a placement surface (top surface) on which the circuit board is placed (via ground line 41), and holds the electronic components (electronic components 25, 41 and 43 are held in the resin member 42), wherein at least one of the electronic components is held by the resin member (25 and 41 are fully or partially held by the resin member 42) with the resin member sandwiched between the at least one of the electronic components and the circuit board (portions of the resin member 42 are sandwiched between electronic components 25 and the circuit board 23), the electronic compressor includes: a first metal member (power system metal board 22) that is formed in a plate-like shape (see Figure 3), in contact with the at least one of the electronic components (in contact with 25), and thermally connected to the housing (as seen in Figure 3 22 contacts housing section denoted as 3); a second metal member (40) that is formed in a plate-like shape (see Figure 3) and disposed in the resin member (40 is partially within 42 as seen in Figure 3) with the at least one of the electronic components (25) sandwiched between the second metal member and the first metal member (as seen in Figure 3, 25 is sandwiched between 40 and 22)Hattori is silent regarding a bolt by which the first metal member and the second metal member are fastened with each other.However, it is extremely well known in the art that plate like members can be attached to each other using one or more bolts in order for easier assembly and disassembly. For example, in Figures 1-3, Yakushiji discloses a similar electric compressor wherein two plate-like members (41 and 51) are fastened with each other using bolts 48 which are in turn attached to a housing portion (43) for easy assembly (as seen in Figures 2-3). Hence, based on common knowledge in the art and the teachings of Yakushiji, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized one or more bolts to fasten Hattori’s  first and second metal members to each other (as taught by Yakushiji) since doing so would allow for easier assembly and disassembly during manufacturing and maintenance. Regarding Claim 4:In Figures 1-3, Hattori discloses an electric compressor (1), wherein the compression portion (4), the electric motor (3), and the drive circuit (20) are accommodated in the housing (2) in such a manner that the compression portion, the electric motor, and the drive circuit are arranged in this order (as seen in Figure 1, the compressor portion 4, the motor 3 and the drive circuit 20 are arranged in a sequential order), the housing (2) includes: a bottom wall (wall denoted as 3 in Figure 3, note that the compressor could be oriented in the orientation shown in Figure 3 such that the wall denoted as 3 would the bottom wall) that divides the drive circuit from the electric motor (evident from Figures 1 and 3); a peripheral wall (21) that surrounds the drive circuit (see Figure 3); and a cover (11) that covers an opening of the peripheral wall (as seen in Figure 1), and the bottom wall (3), the first metal member (22), the at least one of the electronic components (25), the second metal member (40), the resin member (top portion of resin member 42), the circuit board (23), and the cover (11) are arranged in this order (as seen in Figures 1 and 3).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 discloses the details of the bolts and the respective holes in each metal member along with a limitation that states that the resin member closes an opening of the internal thread hole that is located on the circuit board side. Since the bolt is being added via modification, the specific details of these one or more bolts in not anticipated or rendered obvious to the combination described above. Adding the details of the bolt and the accompanying structure would require hindsight reconstruction and would be unnecessary. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suitou (US 2016/0013701) discloses an electric compressor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746